As to the fraud claims, the record contains no evidence sufficient to raise an issue of fact whether defendant acted with the requisite intent (see Eurycleia Partners, LP v Seward & Kissel, LLP, 12 NY3d 553, 559 [2009]). Nor does the record sup*655port plaintiff Orsi’s contention that defendant acted recklessly in accepting the painting for consignment (see State St. Trust Co. v Ernst, 278 NY 104 [1938]).
Orsi is not aggrieved by the dismissal of the breach of contract cause of action. In dismissing the breach of warranty cause of action on statute of limitations grounds, the motion court correctly relied on Hanover Sq. Antiques, Ltd. v Insalaco (16 AD3d 258 [2005], lv denied 5 NY3d 710 [2005]). Concur — Mazzarelli, J.P., Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.